Case: 12-16591   Date Filed: 07/24/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-16591
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:09-cr-00248-ACC-KRS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus


RAMON LOPEZ-ALVARADO,

                                                          Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (July 24, 2013)

Before HULL, JORDAN and FAY, Circuit Judges.

PER CURIAM:
              Case: 12-16591     Date Filed: 07/24/2013   Page: 2 of 2


      Craig L. Crawford, counsel for Ramon Lopez-Alvarado in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lopez-Alvarado’s conviction

and sentence are AFFIRMED.




                                          2